DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the semiconductor defect region disposed between the substrate layer and the amorphous layer (Re claim 2); a portion of the semiconductor layer extends onto the amorphous layer (Re claim 9); a second channel and a semiconductor defect region disposed between the substrate layer and the amorphous layer (Re claim 10); the defect region is beneath a bottom surface of the semiconductor layer and beneath a top surface of the amorphous layer (Re claims 11 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 9, the phrase “wherein a portion of the semiconductor layer extends onto the amorphous layer” was not described in the original specification.
Re claim 10, the phrase “a second channel and a semiconductor defect region disposed between the substrate layer and the amorphous layer” was not described in the original specification.
Re claim 11, the phrase “the defect region is beneath a bottom surface of the semiconductor layer and beneath a top surface of the amorphous layer” was not described in the original specification.
Re claim 14, the phrase “the defect region is beneath a bottom surface of the semiconductor layer and beneath a top surface of the amorphous layer” was not described in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, the phase “further comprising a semiconductor defect region disposed between the substrate layer and the amorphous layer” is unclear and indefinite.  According to fig. 1D, it appears that the defect region is disposed on the substrate layer 10 and/or between the amorphous layer 104(1)/(2).
Re claim 9, the phrase “wherein a portion of the semiconductor layer extends onto the amorphous layer” lacks antecedent basis (i.e., not supported by the specification). Fig 1D appears to show the semiconductor layer contacting the substrate.
Re claim 10, the phrase “further comprising a second channel and a semiconductor defect region disposed between the substrate layer and the amorphous layer” is unclear and indefinite.  Fig. 1E appears to show a second channel 114 and the semiconductor defect region disposed on substrate layer or between the amorphous layer.
Re claim 11, the phrase “the defect region is beneath a bottom surface of the semiconductor layer and beneath a top surface of the amorphous layer” is unclear and indefinite.
Re claim 14, the phrase “a defect region of the semiconductor layer, wherein the defect region is beneath a bottom surface of the semiconductor layer and beneath a top surface of the amorphous layer” is unclear and indefinite.  For example, Fig. 1D appears to show that the defect region is beneath a top surface of the semiconductor layer and between the amorphous layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell et al., US Patent. No. 8,039,371 B2.
Re claim 1, Bedell et al. disclose a semiconductor device comprising: a substrate layer 10 (i.e., fig. 1); an amorphous layer 12’(i.e., this is the intrinsic properties of the dielectric material such as silicon oxide, which is the same as instant claim 4) deposited on the substrate layer 10 (fig. 11) and comprising a channel (i.e., A) that extends from a surface of the amorphous layer 12’ to a surface of the substrate layer 10 (fig. 11); and a semiconductor layer 18’’’disposed on the amorphous layer 12’ (fig. 11), wherein the semiconductor layer 18’’’ does not contact the substrate layer 10 (fig. 11), see figs. 1-23 and cols. 1-12 for more details.
Re claim 2. Due to the 112 problem, the instant claim is rejected as following: The semiconductor device of claim 1, further comprising a semiconductor defect region 18 (i.e., fig. 3) disposed on the substrate layer 10 or between the amorphous layer 12’ (i.e., fig. 11 or 3).
Re claim 3. The semiconductor device of claim 2, wherein the semiconductor defect region does not contact the semiconductor layer 18’’’ (i.e., fig. 12).
Re claim 4. The semiconductor device of claim 1, wherein the amorphous layer comprises a dielectric material (i.e., col. 5, lines 1-20).
Re claim 5. The semiconductor device of claim 4, wherein the dielectric material comprises at least one of Si, Al.sub.2O.sub.3, SiC, GaN, AN, InN, Ga.sub.2O.sub.3, GaAs, Si.sub.3N.sub.4, or SiO.sub.2 (i.e., col. 5, lines 1-20).
Re claim 7. The semiconductor device of claim 1, wherein the semiconductor device is a part of a transistor (i.e., col. 1, lines 10-17 and col. 9, lines 38-40).
Re claim 8. The semiconductor device of claim 1, wherein the semiconductor device is a part of a diode (i.e., col. 1, lines 10-17 and col. 9, lines 38-40).
Re claim 9. The semiconductor of claim 1, wherein a portion of the semiconductor layer extends onto the amorphous layer (fig. 10).
Re claim 10. Due to the 112 problem, the instant claim is rejected as following: The semiconductor device of claim 1, further comprising a second channel  A (fig. 11) a semiconductor defect region 18 (i.e., fig. 3) disposed on the substrate layer 10 or between the amorphous layer 12’ (i.e., fig. 11 or 3).
Re claim 11. The semiconductor of claim 10, wherein the defect region is beneath a bottom surface of the semiconductor layer 18’’ (fig. 10) and beneath a top surface of the amorphous layer 12’ (fig. 10).
Re claim 13. The semiconductor of claim 10, further comprising an additional amorphous layer 24 (fig. 12) in the second channel.
Re claim 14, Due to the 112 problem, the instant claim is rejected as following: Bedell et al. disclose a semiconductor device comprising: a substrate layer 10 (i.e., fig. 1); an amorphous layer 12’(i.e., this is the intrinsic properties of the dielectric material such as silicon oxide, which is the same as instant claim 4) deposited on the substrate layer 10 (fig. 11) and comprising a channel (i.e., A) that extends from a surface of the amorphous layer 12’ to a surface of the substrate layer 10 (fig. 11); a semiconductor layer 18’’’disposed on the amorphous layer 12’ (fig. 11), wherein a portion of the semiconductor layer 18’’’ extends onto the amorphous layer (fig. 10), and a defect region 18 (i.e., fig. 4) of the semiconductor layer,  wherein the defect region is beneath a bottom surface of the semiconductor layer 18’’ (fig. 10) and beneath a top surface of the amorphous layer 12’ (fig. 10), see figs. 1-23 and cols. 1-12 for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al., US Patent. No. 8,039,371 B2.
Bedell et al. disclosed above; and in particular col. 1, line 25 shows using compound semiconductor material as the substrate layer.  However, Bedell et al does not explicitly show using anyone of AlN, InN, or GaN as the substrate layer.  Using the substrate layer material comprises AlN, InN, or GaN  have been well-known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed material or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).

Therefore, one of ordinary skill in the requisite art before the invention was made would have used any substrate material (i.e., AlN, InN, or GaN ) suitable to the method in process of Bedell et al. in order to optimize the performance of the device.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al., US/8,039,371 B2 in view of Rotondaro et al., US/7,528,072 B2.
Bedell et al. disclosed above; however, Bedell et al. does not further show placing an electrical contact across the second channel to contact the semiconductor layer on either side of the second channel.
Rotondaro et al. teach a method for forming the similar semiconductor device, which further comprises forming an electrical contact 610/810 (fig. 8) across the second channel to contact the semiconductor layer 715/720 on either side of the second channel, see figs. 1-8 and cols. 1-10 for more details. 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to further form the electrical contact as taught by Rotondaro et al. in the method of Bedell et al. in order to provide electrical contact to a transistor structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/            Primary Examiner, Art Unit 2893